DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 13, line 8
	“the audio” should be changed to: -- the received audio --
2.	 In Claim 13, line 9
“the audio came” should be changed to: -- the received audio came --
3.	 In Claim 13, line 10
	“the audio at” should be changed to: -- the received audio at --
4.	 In Claim 13, line 12
     	“the microphone” should be changed to: -- a microphone --
5.	 In Claim 13, line 13

6.	 In Claim 13, line 14
“in the audio” should be changed to: -- in the received audio --
7.	 In Claim 14, line 1
	“the audio” should be changed to: -- the received audio --
8.	 In Claim 22, line 5
	“the audio” should be changed to: -- the received audio --
9.	 In Claim 24, line 8
	“the audio” should be changed to: -- the received audio --
10.	 In Claim 24, line 9
“the audio came” should be changed to: -- the received audio came --
11.	 In Claim 24, line 10
	“the audio at” should be changed to: -- the received audio at --
12.	 In Claim 24, line 12
       “the microphone” should be changed to: -- a microphone --
13.	 In Claim 24, line 13
	“the audio” should be changed to: -- the received audio --
14.	 In Claim 24, line 14
“of the audio” should be changed to: -- of the received audio --
15.	 In Claim 24, line 15
	“the audio” should be changed to: -- the received audio --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received March 09, 2022.  Claims 13, 14, 18-20, 22 & 24 have been fully considered and are persuasive. Claims 1-12, 15-17, 21 & 23 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 13, 14, 18-20, 22 & 24. In view of “Applicant Arguments/Remarks Made in an Amendment” filed March 09, 2022. Claims 13, 14, 18-20, 22 & 24 are now considered to be allowable subject matter. 
Allowable Subject Matter
1.	Claims 13, 14, 18-20, 22 & 24 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 13, 14, 18-20, 22 & 24 uniquely identify the distinct features awake suppression for audio playing and listening devices.

The cited reference (Meany) teaches wherein a system is configured to execute audio-initiated commands. The system detects audio and determines if a first sound is included in the audio. The system then processes further incoming audio to detect a second sound. If the second sound is not detected within a time threshold, the system executes a command. The command may include delivering a message, outputting audio corresponding to synthesized speech, or some other executable command.
The cited reference (Rosen) teaches systems and methods for detecting similar audio being received by separate voice activated electronic devices, and ignoring those commands, is described herein. In some embodiments, a voice activated electronic device may be activated by a wakeword that is output by the additional electronic device, such as a television or radio, may capture audio of sound subsequently following the wakeword, and may send audio data representing the sound to a backend system. Upon receipt, the backend system may, in parallel to performing automated speech recognition processing to the audio data, generate a sound profile of the audio data, and may compare that sound profile to sound profiles of recently received audio data and/or flagged sound profiles. If the generated sound profile is determined to match another sound profiles, then the automated speech recognition processing may be stopped, and the voice activated electronic device may be instructed to return to a keyword spotting mode. If the matching sound profile is not already stored in a database of known sound profiles, it can be stored for future comparisons.
The cited reference (Ohkuri) teaches wherein an audio signal processing device includes: a microphone configured to collect noise; an analyzing unit configured to analyze an audio signal collected by the microphone to detect the level and frequency property of the collected audio 
The cited references fails to disclose a speech-enabled device having a connection to an audio-playing device, the speech-enabled device configured to listen for a wakeword, the speech-enabled device comprising: a computing system comprising one or more processors and a main memory, the one or more processors configured to execute software code to: receive audio, including the wakeword, from the audio-playing device, analyze the received audio to spot the wakeword, and ignore the wakeword spotted in the audio, to leave the speech-enabled device in an idle state, upon determining the audio came from the audio-playing device; wherein the speech-enabled device receives the audio at a first time from the audio-playing device via the connection and at a second time from the audio-playing device via the microphone; and wherein the speech-enabled device is able to determine the audio received at the second time comes from the audio-playing device by spotting the wakeword in the audio at the first and second times and given a proximity of the first and second times. As a result, and for these reasons, Examiner indicates Claims 13, 14, 18-20, 22 & 24 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677